 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED NORMAN JOHNSON III,                          No. 2:18-CV-2984-DMC
12                         Plaintiff,
13           v.                                           ORDER
14    LUSK, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1). Plaintiff alleges

19   Defendants violated his Eighth Amendment right against cruel and unusual punishment by

20   creating an unsafe environment through verbal and written insults, threats, breaches of procedure,

21   and by informing other inmates that it was Plaintiff’s fault they had additional work.

22

23                         I. SCREENING REQUIREMENT AND STANDARD

24                    The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                          1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff has named four Defendants: (1) Lusk, (2) Phelps, (3) Chatha, and (4)

22   Solano County Sheriff’s Department. Plaintiff raises five claims: (1) after Plaintiff’s scheduled

23   unlock, he asked Defendant Lusk to review the cameras to determine if certain hair clippings

24   belonged to him, Defendant Lusk replied that Plaintiff would no longer be allowed to use

25   grooming supplies and then called Plaintiff a “fucking faggot”; (2) Defendant Phelps made a

26   comment that he would unlock the MIOCR group which included an administrative separate
27   inmate, violating protocol and placing Plaintiff’s safety at risk; (3) Defendant Chatha wrote

28   “Johnson ain’t shit” on a small sheet of paper and placed it on a unit table; (4) Defendant Torres
                                                         2
 1   unlocked another administrative separate inmate from his cell and by doing so placed Plaintiff

 2   and other MIOCR members in direct danger; (5) Solano County Sheriff Staff informed the mod-

 3   worker inmates that Plaintiff filed a grievance resulting in an increase in their work, which lead to

 4   the mod-worker inmates uttering threats to Plaintiff.

 5

 6                                             III. ANALYSIS

 7                  The treatment a prisoner receives in prison and the conditions under which the

 8   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

 9   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

10   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

11   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

12   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

13   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

14   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

15   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

16   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

17   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

18   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

19   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

20   official must have a “sufficiently culpable mind.” See id.
21                  Under these principles, prison officials have a duty to take reasonable steps to

22   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

23   1982); Farmer, 511 U.S. at 833. Liability exists only when two requirements are met: (1)

24   objectively, the prisoner was incarcerated under conditions presenting a substantial risk of serious

25   harm; and (2) subjectively, prison officials knew of and disregarded the risk. See Farmer, 511

26   U.S. at 837. The very obviousness of the risk may suffice to establish the knowledge element.
27   See Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not liable,

28   however, if evidence is presented that they lacked knowledge of a safety risk. See Farmer, 511
                                                         3
 1   U.S. at 844. The knowledge element does not require that the plaintiff prove that prison officials

 2   know for a certainty that the inmate’s safety is in danger, but it requires proof of more than a

 3   mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the

 4   plaintiff must show that prison officials disregarded a risk. Thus, where prison officials actually

 5   knew of a substantial risk, they are not liable if they took reasonable steps to respond to the risk,

 6   even if harm ultimately was not averted. See Farmer, 511 U.S. at 844.

 7                  Plaintiff’s first claim describes an instance of verbal harassment. Such harassment

 8   alone does not give rise to an Eighth Amendment violation and thus cannot state a claim for

 9   relief. See Keenan v. Hall, 83 F.3d 1083, 1092 (holding verbal harassment generally does not

10   violate the Eighth Amendment). This Court does note that the alleged comment from Defendant

11   Lusk is deeply troubling and has no place in a correctional institution.

12                  Plaintiff’s second claim also deals with a verbal statement that was allegedly done

13   because it was “funny”. Though Plaintiff may have felt fear after the statement was made it was a

14   statement alone and as pleaded is insufficient to give rise to a claim of an Eighth Amendment

15   violation. See id.

16                  Plaintiff’s third claim, as alleged, again deals with a form of harassment, this time

17   in a writing rather than spoken word. Though this Court notes that Defendant Chatha’s alleged

18   actions are also troubling and inappropriate, they alone do not constitute an Eighth Amendment

19   violation. See id. However, Plaintiff does indicate that this action was in retaliation for filing

20   several grievances. For that reason, Plaintiff could, if plead differently, allege sufficient facts for
21   a First Amendment violation.1

22          1
                     In order to state a claim under 42 U.S.C. § 1983 for retaliation, the prisoner must
23   establish that he was retaliated against for exercising a constitutional right, and that the retaliatory
     action was not related to a legitimate penological purpose, such as preserving institutional
24   security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam). In meeting
     this standard, the prisoner must demonstrate a specific link between the alleged retaliation and the
25   exercise of a constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995);
26   Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir. 1989). The prisoner must also
     show that the exercise of First Amendment rights was chilled, though not necessarily silenced, by
27   the alleged retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), see also
     Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005). Thus, the prisoner plaintiff must
28   establish the following in order to state a claim for retaliation: (1) prison officials took adverse
                                                         4
 1                  Plaintiff’s fourth claim related to Defendant Torres placing MIOCR group inmates

 2   and “another administrative separate inmate” in potential contact with one another. It is unclear

 3   from Plaintiff’s allegations how this act presented a substantial risk to Plaintiff, as there are not

 4   factual allegations that indicate Torres acted unnecessarily and wantonly for the purpose of

 5   inflicting harm. Thus, this claim fails to state a cognizable claim and cannot pass screening.

 6                  Plaintiff’s fifth claim fails to identify an individual who engaged in or caused the

 7   alleged harm. The complaint simply stated that “Solano County Sheriff Staff” informed the mod-

 8   worker inmates that Plaintiff filed a grievance resulting in an increase in their work, which lead to

 9   the mod-worker inmates uttering threats to Plaintiff. Because a Plaintiff is required to indentify

10   the Defendant(s) who caused the alleged harm, and Plaintiff has failed to do so here, this claim

11   cannot pass screening. See Kimes v. Stone, 84 F.3d at1129 (Plaintiff must identify the

12   Defendants who caused the alleged harm).

13

14                                 IV. AMENDING THE COMPLAINT

15                  Because it is possible that some of the deficiencies identified in this order may be

16   cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the

17   entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff

18   is informed that, as a general rule, an amended complaint supersedes the original complaint. See

19   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

20   amend, all claims alleged in the original complaint which are not alleged in the amended
21   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

22   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

23   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

24   complete in itself without reference to any prior pleading. See id.

25   ///

26
27   action against the inmate; (2) the adverse action was taken because the inmate engaged in
     protected conduct; (3) the adverse action chilled the inmate’s First Amendment rights; and (4) the
28   adverse action did not serve a legitimate penological purpose. See Rhodes, 408 F.3d at 568.
                                                        5
 1                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Should Plaintiff attempt an amended pleading and again include the claims found

 8   deficient herein, without incorporating new facts that cure such deficiencies, the court will issue

 9   findings and recommendations that such claims be dismissed from this action, as well as such

10   other orders and/or findings and recommendations as may be necessary to address the remaining

11   claims.

12                   Finally, plaintiff is warned that failure to file an amended complaint within the

13   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

14   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

15   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

16   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

17

18                                            V. CONCLUSION

19                   Accordingly, IT IS HEREBY ORDERED that:

20                   1.       Plaintiff’s complaint is dismissed with leave to amend; and
21                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

22   service of this order.

23

24                   Dated: April 8, 2019
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         6
